Case: 13-11719    Date Filed: 12/19/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11719
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:12-cv-00841-CLS


MICHELLE KING,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (December 19, 2013)



Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 13-11719     Date Filed: 12/19/2013   Page: 2 of 5


PER CURIAM:



      Michelle King appeals from the district court’s judgment affirming the

Commissioner of the Social Security Administration’s (“Commissioner”) denial of

her applications for disability insurance benefits and Supplemental Security

Income, pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3). On appeal, King first argues

that the district court should have remanded to the Appeals Council (“AC”)

because the AC erred in denying review in the light of King’s additional evidence.

Second, King contends that the AC’s written denial of review failed to show that it

adequately evaluated King’s additional evidence. Third, King believes that a

reasonable possibility, based on King’s additional evidence, exists that the

Administrative Law Judge (“ALJ”) would have reversed her opinion and

determined that King was eligible for benefits under Listings 12.04 (Affective

Disorders) or 12.05(c) (Mental Retardation).

      The “final” decision of the Commissioner is subject to judicial review. 42

U.S.C. § 405(g). We review the Commissioner’s decision to determine whether it

is supported by substantial evidence. Ingram v. Comm’r of Soc. Sec., 496 F.3d

1253, 1260 (11th Cir. 2007). “With a few exceptions, the claimant is allowed to

present new evidence at each stage of [the] administrative process.” Id. at 1261.

“The [AC] must consider new, material, and chronologically relevant evidence and


                                          2
               Case: 13-11719     Date Filed: 12/19/2013   Page: 3 of 5


must review the case if the [ALJ’s] action, findings, or conclusion is contrary to

the weight of the evidence currently of record.” Id. (quotations omitted).

        We review de novo the judgment of the district court. Id. at 1260. When a

claimant properly submits additional evidence to the AC, a reviewing court must

consider the entire record, including the additional evidence submitted to the AC,

to determine whether the denial of benefits was substantially erroneous. Id. at

1262.

        We must affirm a decision that is supported by substantial evidence even if

the evidence preponderates against the ALJ’s findings. Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004). “Substantial evidence is more

than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Id. at 1158. Moreover, we may not reweigh

the evidence or substitute our judgment for that of the ALJ. Dyer v. Barnhart, 395

F.3d 1206, 1210 (11th Cir. 2005).

        A person claiming Social Security disability benefits must prove that she is

disabled. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). The ALJ uses a

five-step sequential evaluation process to determine whether a claimant has proved

that she is disabled. Id. A claimant must show that (1) she is not performing

substantial gainful activity; (2) she has a severe impairment; (3) the impairment or

combination of impairments meets or equals an impairment listed in the


                                           3
               Case: 13-11719     Date Filed: 12/19/2013   Page: 4 of 5


regulations; or (4) she cannot perform her past relevant work; and (5) she cannot

perform other work, based on her age, education, and work experience. 20 C.F.R. §

404.1520; Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004).

      The ALJ must “assess and make a finding about the claimant’s residual

functional capacity [(“RFC”)] based on all the relevant medical and other evidence

in the case.” Id. at 1238 (quotations and alterations omitted). We have recognized

that a one-time examiner is not a treating medical provider, and the examiner’s

opinion is not entitled to deference. McSwain v. Bowen, 814 F.2d 617, 619 (11th

Cir. 1987). A condition that is controlled by medication may not be a substantial

limitation for purposes of a claimant’s RFC. See id. at 620 n.1 (explaining that the

ALJ did not err in failing to include epilepsy in his hypothetical restrictions as

presented to the vocational expert where the claimant testified that his epilepsy was

substantially controlled by medication).

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      King’s first argument -- that the district court should have remanded -- is

largely inapposite because we review, in regard to substantial evidence supporting

the Commissioner’s decision, the Commissioner’s final decision, not the district

court’s decision. On this record, the Commissioner’s decision was supported by

substantial evidence.


                                           4
                  Case: 13-11719      Date Filed: 12/19/2013       Page: 5 of 5


         Second, when King withdrew her motion to remand in the district court,

King conceded at least the Commissioner’s point * that the AC is not required to

meet a particular standard of clear articulation when it denies review; and we

generally will not consider an issue that the claimant failed to raise and preserve in

the district court. See Stewart v. Dept. of Health and Human Serv’s, 26 F.3d 115,

115 (11th Cir. 1994).

         Third, King does not object to the AC’s denial of review or the ALJ’s

decision based solely on the evidence that was before the ALJ. Therefore, King has

abandoned those arguments on appeal. See Allstate Ins. Co. v. Swann, 27 F.3d

1539, 1542 (11th Cir. 1994) (explaining that issues not raised on appeal are

ordinarily considered abandoned). Furthermore, none of King’s additional

evidence was material, chronologically relevant, and contradictory to the ALJ’s

decision. Thus, King has failed to show that her additional evidence renders the

Commissioner’s denial of benefits erroneous.

         AFFIRMED.




*
    The withdrawal contains these words:

         “The points in the Commissioner’s response [to Plaintiff’s motion to remand] are well
         taken. The motion to remand is hereby withdrawn.”
                                                 5